Citation Nr: 9909162	
Decision Date: 03/31/99    Archive Date: 04/06/99

DOCKET NO.  98-03 641A	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia



THE ISSUE

Entitlement to service connection for bilateral hearing loss. 







ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  



INTRODUCTION

The veteran served on active duty from June 1955 to September 
1974. 

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from adverse action by the 
Atlanta, Georgia, Regional Office (hereinafter RO).  


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO. 

2.  It is at least as likely as not that sensorineural 
hearing loss currently shown in the right ear is 
etiologically related to hearing loss in the right ear shown 
during service.  

3.  The veteran's service medical records do not contain any 
complaints, findings, or diagnoses of a hearing loss 
disability in the left ear. 

4.  Sensorineural hearing loss in the left ear was not shown 
to be present until many years after separation from service, 
and was first shown at a time too remote from service to 
conclude that it is etiologically related to service. 


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in favor of the veteran, 
hearing loss in the right ear was incurred in active service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 
38 C.F.R. §§ 3.102, 3.303, 3.385 (1998).  

2.  Hearing loss in the left ear was not incurred in or 
aggravated by active duty service, nor may a sensorineural 
hearing loss disability in the left ear be presumed to have 
been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137, 5107(a) (West 1991); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.385 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board finds that the veteran has presented sufficient 
evidence to conclude that his claim is "well-grounded" 
within the meaning of 38 U.S.C.A. § 5107(a).  The credibility 
of the veteran's evidentiary assertions is presumed for 
making the initial well-grounded determination.  The Board is 
also satisfied that the duty to assist mandated by 
38 U.S.C.A. § 5107(a) has been fulfilled as there is no 
indication that there are other records available that would 
be pertinent to the veteran's appeal.
 
In adjudicating a well-grounded claim, the Board determines 
whether (1) the weight of the evidence supports the claim or, 
(2) whether the weight of the "positive" evidence in favor of 
the claim is in relative balance with the weight of the 
"negative" evidence against the claim.  The appellant 
prevails in either event.  However, if the weight of the 
evidence is against the appellant's claim, the claim must be 
denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  
  
Service connection may be granted for a disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
There are some disabilities, including sensorineural hearing 
loss, for which service connection may be presumed if the 
disorder is manifested to a degree of 10 percent or more 
within one year of separation from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  
However, service connection for impaired hearing shall not be 
established unless hearing status meets certain pure tone and 
speech criteria.  38 C.F.R. § 3.385 (1998).

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies of 500, 
1,000, 2,000, 3,000, or 4,000 Hertz (Hz) is 40 decibels or 
greater; or when the auditory thresholds for at least three 
of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  38 
C.F.R. § 3.385.   Applying these criteria to the instant 
case, the Board finds that the most recent audiometric 
findings obtained from a November 1996 VA audiometric 
examination reflect the required thresholds for a finding of 
hearing impairment in each ear under 38 C.F.R. § 3.385.  At 
that time, pure tone thresholds, in decibels, were recorded 
as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
35
45
60
LEFT
15
15
25
45
50

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and 96 percent in the left ear.  The 
impression was mild to moderate high frequency sensorineural 
hearing loss in each ear with excellent word recognition 
ability.  

The Board finds that while the current audiometry results 
indicate that the veteran currently has bilateral hearing 
loss disability, the record only supports a finding that 
hearing loss in the right ear was incurred in or aggravated 
by service, as high frequency hearing loss was shown in the 
right ear upon examination during service in December 1969.  
In making this determination, the Board notes that it also 
concludes that hearing loss was not shown in the left ear to 
a degree of 10 percent or more within the one year 
presumptive period (or at any time after service), as the 
first post-service audiometric findings were contained in the 
reports from the November 1996 VA audiometric examination.  
See 38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 1991); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (1998); Hensley v. 
Brown, 5 Vet.App. 155 (1993).  Those readings would not 
support a 10 percent rating in the left ear.  38 C.F.R. 
§ 4.85, and DC 6100.

Turning to the in-service audiometric findings, the only such 
findings are contained in a December 1969 re-enlistment 
examination and the August 1974 separation examination.  The 
pure tone thresholds in December 1969 were recorded as 
follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
25
35
35
LEFT
20
15
20
10
30

As indicated above, following this testing, the diagnosis was 
high frequency hearing loss in the right ear.  This appears 
based on the readings at 3,000 and 4,000 hertz (Hz) in the 
right ear.  It is also noted that there is 1 reading above 26 
in the left ear, suggesting some possible hearing impairment.

The pure tone thresholds recorded upon separation from 
service in August 1974 were recorded as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
25
15
10
20
30
LEFT
15
10
5
15
20

There appears to be some hearing abnormality with an elevated 
reading in the right ear at 4,000 Hz.  There is no evidence 
or opinion, however, that there is abnormal hearing in the 
left ear.

Based on the evidence above, the Board finds that the initial 
clinical diagnosis for hearing loss disability in the left 
ear, occurring more than twenty years after separation from 
service, is too remote in time to be reasonably attributable 
to service.  Moreover, the medical evidence of record does 
not support the veteran's contention that his hearing loss in 
the left ear is causally related to his military service.  
See Rabideau v. Derwinski, 2 Vet.App. 141, 143-44 (1992).  
Notably, the record reflects that a hearing examination 
conducted at the time of separation from service showed no 
hearing deficit in the left ear, and essentially no worsening 
in hearing in the left ear when compared with the December 
1969 examination (aside from a slight decrease in the 
recorded thresholds at the level of 3,000 hertz from 10 
decibels to 15 decibels).  In addition, despite the veteran's 
continued assertion that his hearing loss in the left ear 
began in service, the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter Court) had held 
that "[a]s a layman, appellant is not qualified to proffer 
an opinion as to the date of onset of his illness; such 
testimony would only be probative if it were proffered by...'a 
witness qualified as an expert'."  Miller v. Derwinski, 2 
Vet.App. 578, 580 (1992) (citing Espiritu v. Derwinski, 2 
Vet.App. 492, 495 (1992)).  In this case, the evidence does 
not demonstrate that the veteran has any medical expertise, 
or is otherwise qualified to render a medical opinion.

In short, the medical evidence presented by the veteran does 
not demonstrate a nexus between current hearing loss in the 
left ear and service.  In the absence of such a nexus, the 
medical evidence of record is insufficient to support a 
finding of service connection for hearing loss in the left 
ear.  Heuer v. Brown, 7 Vet.App. 379, 386-87 (1995).  
Accordingly, the Board finds that the probative weight of the 
"negative" evidence exceeds that of the "positive" 
evidence with respect to the claim for service connection for 
hearing loss in the left ear, thus warranting a denial of 
this claim.  Gilbert, 1 Vet. App. at 49. 

With respect to hearing loss in the right ear, while the 
Board acknowledges the lack of definitive medical evidence 
showing a nexus between hearing loss in this ear and service.  
The Board finds the "positive" evidence in this regard, 
principally the in-service diagnosis of hearing loss in the 
right ear, an elevated reading at separation examination, and 
the hearing loss currently shown in the right ear as defined 
by 38 C.F.R. § 3.385, to be in relative balance with the 
"negative" evidence of record.  Given this relative 
balance, and the principles with regard to affording the 
veteran all benefit of a reasonable doubt, the Board 
concludes that service connection for hearing loss in the 
right ear should be granted.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 49.  


ORDER

Entitlement to service connection for hearing loss in the 
right ear is granted.  

Entitlement to service connection for hearing loss in the 
left ear is denied. 


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals



 
- 4 -


- 4 -


